DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 3/11/2021 has been entered.  Claims 1-2 and 4-11 remain pending in the present application.
Allowable Subject Matter
Claims 1-2 and 4-11 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: In the Non-Final Rejection dated 2/9/2021, the Examiner rejected claims 4, 6 and 7-11 under 35 USC 112(b) and rejected claims 1, 4 and 6 under 35 USC 102(a)(1).  The Examiner also indicated that claims 2-3, 5 and 7-11 included allowable subject matter but depended upon a rejected base claim.  Applicant has amended claims 4, 6 and 7 to overcome the 112(b) issues and has amended claim 1 to incorporate the allowable subject matter of previously filed claim 3.  Therefore, the Applicant has overcome all of the issues set forth in the Non-Final Rejection and put the claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.